DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1-6, 8-18 and 20 are amended. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20210256659, hereinafter Cho) in view of Yan et al. (US 20220138977, hereinafter Yan) and Tsai et al. (US 20200225386, hereinafter Tsai).  
  Regarding Claim 1, Cho discloses a camera system, comprising: a memory communicably coupled to a processor and storing ([0159] FIG. 15,  memory 1520 ): 
an acquisition module ([0160] FIG. 15, image acquirer 1530) including instructions that when executed by the processor cause the processor to: 
acquire image data according to criteria from a detector that uses  a plurality of [lenses] to resolve multiple angles of light per section within the detector, wherein the [lenses] resolve offsets from planar features of the light per section and combine multiple views that overlap from the image data ([0050], FIG. 1, the sensor 120 needs to be located at the focal length f of the lens 111 [determined based on a field of view (FOV) of the image restoration apparatus 100 and a size of the lens 111] to collect a light 190 refracted by the lens 111, the sensor 120 and the lens 111 included in the image restoration apparatus 100; [0056], a plurality of rays of light 190 passing through the lens 111 incident on sensing elements included in the predetermined area of the sensor 120. Each of the sensing elements in the sensor 120 generates sensing information based on the ray 191 passing through the lenses included in the lens array 110; [0096]-[0097], FIG. 7, image restoration apparatus may generate a compound eye vision (CEV )) and combine multiple views that overlap from the image data ([0063], FIG. 2, the first sensing element S1 may generate sensing information, for example, an intensity value, of rays that are radiated from the points X1 through X3, and that overlap each other and an image restoration apparatus may restore the overlapping sensing information to restore an image); and 
a determination module including instructions that when executed by the processor cause the processor to:
map a kernel to the image data according to ([0104], FIGS. 9A-9C,  a model trained to output a reference output image such as a convolutional layer corresponding to a kernel with various dilation gaps with the  kernel  having  size of n×n {integer}; [0105], calculate the output image 804 based on a convolutional layer having a kernel corresponding to each of a plurality of dilation gaps determined based on an arrangement structure of lenses and sensing elements within an image sensor).
Cho further discloses restoring an output image from a target image obtained by rearranging pixels with a high correlation between LF information at the infinite focal point to be adjacent to each other, using a machine learning structure that is based on a depth with a subject and a high resolution image by combining pixel values sensed by sensing elements in different positions using multiple lenses based on a depth of a subject, using an image restoration model that includes convolutional layers corresponding to a plurality of kernels with different dilation gaps ([0094], [0126])
However, Cho does not explicitly disclose process the image data using a machine learning (ML) model to produce depth according to the size and classify an object within a scene from the multiple views and the depth.
Yan teaches process the image data using a machine learning (ML) model to produce depth according to the size and classify an object within a scene from the multiple views and the depth ([0003], [0020],  a two-stage depth estimation deep machine learning algorithm that comprises a first stage that provides a equirectangular projection (ERP) image to a coarse monocular depth estimation machine learning algorithm operable to estimate a coarse depth map utilizing special kernels designed for spherical images to improve geometry learning accuracy; [0045])and classify an object within a scene from the multiple views and the depth ([0045], (1) a coarse depth estimation network 208 followed by a differentiable DIBR module 210 for novel view synthesis, and (2) a multi-view stereo matching network 204 with a differentiable Spherical Warping Layer and a cascade mechanism for efficient and high-quality depth estimation. The ERP image 206 may be initially passed into the coarse depth estimation network 208 to estimate an initial depth map for DIBR module 210 to synthesize novel views with pre-defined baselines. Then the original ERP image 206 and synthesized images 212a-212b may be fed into the multi-view stereo matching network 204 to generate the final depth map 216).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of machine learning (ML) model to produce depth according to the size of the kernel as taught by Yan ([0020]) into the imaging system of Cho in order to provide a self-refining mechanism to achieve better and more accurate disparity result for 360-degree stereo images  and improve geometry learning accuracy (Yan, [0020];[0022]).
Cho and Yan do not explicitly disclose the detector that uses  a plurality of metalenses.
Tsai teaches process the detector that uses  a plurality of metalenses ([0007], imaging device comprises a main lens, a metalens array and an imaging sensing unit. The metalens array is disposed in alignment with the main lens, wherein the metalens array comprises a plurality of metalenses and each metalens comprises a plurality of nanostructures and a dielectric layer])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the detector that uses  a plurality of metalenses as taught by Tsai ([0007]) into the imaging system of Cho in order to provide achromatism, spherical aberration free, focal length and numerical aperture can be arbitrarily designed and can directly integrate with CMOS CCD by semiconductor fabrication process (Tsai [0006]).
Furthermore, the teaching of the prior art of detector that uses  a plurality of metalenses is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of detector that uses  a plurality of metalenses would have yielded predictable results of improving quality imaging by the image sensor.
Regarding Claim 2, Cho in view of Yan and Tsai discloses the camera system of claim 1, wherein the metalenses are graded or composed to resolve the multiple angles of the light associated with the section of the detector ([0056], FIG. 1, each of the lenses may cover a predetermined area of the sensor corresponding to the size of the lens  and the light passing through the lens  incident on sensing elements included in the predetermined area of the sensor; [0063] FIG. 2, Sensing elements sense rays that pass through a plurality of lenses that overlap each other).
Regarding Claim 3, Cho in view of Yan and Tsai discloses the camera system of claim 1, wherein the metalenses include one or more filter elements to direct the light to resolve the multiple angles per pixel or quadrant of the detector  ([0065], FIG. 2,  a color value of an incident ray, corresponding to a ray incident on the sensing elements S1 through S10 from each point and a transformation matrix that represents a relationship between sensing information detected by the sensing elements S1 through S10 and signal information corresponding to an incident ray; [0075], FIG. 2)
Regarding Claim 4, Cho in view of Yan and Tsai discloses the camera system of claim 1, wherein the camera system is a single camera system and the image data includes multiple views from various angles resolved according to defined parameters associated with any one of refracting, filtering, and directing the light for the depth ([0079] FIG.4, 0080],  image restoration apparatus capture an original scene by sensing rays passing through a plurality of lenses and the  acquired by overlappingly capturing the scene 401, as observed through compound eyes of an insect based on intensities of rays received from the sensing elements through the lenses arranged in an array; [0081], FIG. 4, the sensing elements 410 may be classified based on regions covered by the plurality of  lenses and  a total of nine regions, that is, a region 411 corresponding to a first lens through region 419 corresponding to a ninth lens). 
Regarding Claim 7, Cho in view of Yan and Tsai discloses the camera system of claim 1, wherein the section corresponds to a pixel or a plurality of pixels of the detector associated with the multiple angles ([0056],  the lens 111 included in the lens array 110 covers a predetermined area of the sensor 120 corresponding to the size of the lens 111 and the  light 190 passing through the lens 111 is incident on sensing elements included in the predetermined area of the sensor 120)
Regarding Claim 8, Cho in view of Yan and Tsai discloses the camera system of claim 1, wherein the determination module further includes instructions to and generate a spatial point distribution including the object in association with the depth ([0079] FIG. 4, [0080], image restoration apparatus capture an original scene by sensing rays passing through a plurality of lenses and the  acquired by overlappingly capturing the scene 401, as observed through compound eyes of an insect based on intensities of rays received from the sensing elements through the lenses arranged in an array; [0095] FIG. 7; [0096], the minimum distance may be based on a distance between a central lens of the image sensor and an outermost lens of the image sensor. Also, the scene 701 may include a target portion 791 at an intermediate distance between an infinite focal point and the image sensor.)
Regarding Claims 9-12, computer-readable medium claims 9-12 of using the corresponding system claimed in claims 1-4, such that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 13-16 and 19-20, method claims 13-16 and 19-20 of using the corresponding system claimed in claims 1-4 and 7-8, such that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20210256659, hereinafter Cho) in view of Yan et al. (US 20220138977, hereinafter Yan) , Tsai et al. (US 20200225386, hereinafter Tsai),  and Tovey et al. (US 20140327816, hereinafter Tovey).
Regarding Claim 5, Cho in view of Yan and Tsai discloses the camera system of claim 1,  but does not explicitly disclose wherein the acquisition module includes instructions to acquire the image data further including instructions to process the light using a resonant waveguide grating (RWG) that is directly connected to at least one of the  metalenses and resolves the multiple angles of the light.
Tovey teaches wherein the acquisition module includes instructions to acquire the image data further including instructions to process the light using a resonant waveguide grating (RWG) that is directly connected to at least one of the  metalenses and resolves the multiple angles of the light ([0030] FIG. 1, an imaging system 114 that is used to interrogate one or more resonant waveguide grating (RWG) sensors 102; [0036], FIG. 1, incident optical beam 134l passes through a light-deflecting element 126 and is incident over an area 135 of microplate 170, wherein area 135 includes one or more RWG biosensors 102 ).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of resonant waveguide grating (RWG) as taught by Tovey ([0030]) into the imaging system of Cho & Yan in order to provide less costly methods for measuring and maintaining the center wavelength at an accurate value and other hyper-spectral imaging systems commercially more attractive (Tovey, [0005]).
Furthermore, the teaching of the prior art of detector that uses  a plurality of metalenses is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of detector that uses  a plurality of metalenses would have yielded predictable results of improving quality imaging by the image sensor.

Regarding Claim 6, Cho in view of Yan, Tsai and Tovey discloses the camera system of claim 5,  wherein the acquisition module further includes instructions to transmit the light according to a bandwidth of the RWG to the section of the detector at a predetermined angle and a wavelength and wherein the RWG partly aligns the multiple angles of the light per section associated with the overlap (Tovey: [0052] FIG. 7B,  imaging system 114 wherein incident optical beam 134l has an oblique incidence angle  and the collimating lens 133 receives tunable light beam 134 and outputs collimated interrogation beam 134l that illuminates a predetermined number of RWG biosensors 102 located within wells 175 of microplate 170)
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of resonant waveguide grating (RWG) as taught by Tovey ([0030]) into the imaging system of Cho & Yan in order to provide less costly methods for measuring and maintaining the center wavelength at an accurate value and other hyper-spectral imaging systems commercially more attractive (Tovey, [0005]) and eliminates the need for light-deflecting element improve the optical efficiency by a factor of four (Tovey, [0052]).
Furthermore, the teaching of the prior art of detector that uses  a plurality of metalenses is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of detector that uses  a plurality of metalenses would have yielded predictable results of improving quality imaging by the image sensor.
Regarding Claims 17-18, method claims 17-18 of using the corresponding system claimed in claims 5-6, such that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487